NUMBER 13-14-00650-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RAFAEL ADRIAN AGUAYO,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 398th District Court
                         of Hidalgo County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      This cause is currently before the Court on appellant's unopposed sixth motion for

extension of time to file the brief. Current counsel was appointed to represent appellant

on October 23, 2015 and the appellate record was complete upon the filing of a fourth

supplemental clerk’s record on January 25, 2016.       This Court has granted current
counsel one previous extension of 60 days to file the brief, and appellant now seeks an

additional 45 days, until June 1, 2016, to file the brief.

       The Court GRANTS appellant’s unopposed sixth motion for extension to file the

brief and ORDERS the Honorable Victoria Guerra to file the brief on or before June 1,

2016. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.     No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of April, 2016.




                                               2